DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received November 13, 2020.  Claims 3-5, 10-11, 13 and 17-18 have been canceled. Claims 1, 8 and 15 have been amended.  No new claims have been added.  Therefore, claims 1-2, 6-9, 12, 14-16 and 19-20 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Interpretation
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
In the remarks applicant disagrees with the claim interpretation of the Office Action with respect to the limitation “enhanced market data generator is not a specific technological structure but rather a device to perform communication functions”.  Applicant argues that the claims do not recite an enhanced market data generator but rather an the first processor communicatively coupled to one or more first non-transitory memory devices, the one or more first non-transitory memory devices storing instructions executed by the first processor,” and a “second processor..., the second processor communicatively coupled to one or more second non-transitory memory devices, the one or more second non-transitory memory devices storing instructions executed by the second processor,”. Support for the amendments may be found at least in the claims and in the Applicants’ Specification, para. [29]. Therefore, the first processor and the second processor are a specific technological structure.  With respect to the term “specific technological structure”, nearly every computer will include a “processor coupled to one or more non-transitory memory devices” and “one or more non-transitory memory devices storing instructions executed by the processor” capable of performing the basic receiving data, generating change in data, deleting orders, determining unmatched orders, generating messages, generating data and distributing data functions required by the claims.  As a result, none of the hardware recited by the claims offers a meaningful limitation beyond generally linking the use of the abstract idea to a particular technological environment, that is, implementation via computers.  Although the limitations are specific, the computer elements are conventional and are not sufficient to qualify as particular machine as indications of patent eligibility.   A general purpose computer with generic components that nearly every computer comprises that applies a judicial exception, such as an abstract idea, by use of Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  Paragraph 0029 of the specification does not disclose a particular hardware element or special programming.  Accordingly the “specific” term is not more than identifying the generic computer components recited in the claims. 

 [0021] The trading network environment shown in Figure I includes computer devices 114, 116, 118, 120 and 122. Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device.

[0029] The enhanced market data generator 210 may comprise a device, or multiple devices, configured to process instructions to monitor orders placed in a financial market, determine whether one or more orders, or partial orders, were rejected or canceled, and/or efficiently generate enhanced market data including information corresponding to the rejected or canceled orders. The enhanced market data generator 210 may include one or more processors (e.g., the processor 212), one or more memory devices (e.g., the memory device 214) that may include RAM, ROM, Flash memory, disk drives, DVD drives, and/or the like, one or more user interface devices (e.g., the user interface 216), and/or one or more data repositories 218. Further, the enhanced market data generator 210 may include a trade order monitor 220 configured to monitor via the network 205 one or more orders placed, accepted, rejected and/or canceled at the exchange computing system 240. Information associated with such orders may be stored in a data repository 222. The enhanced market data generator 210 may further include one or both of a price-level market data generator 224 and an order-level market data generator 226. Such market data generators may be configured to efficiently analyze the order information obtained by the trade order monitor and/or stored in the data repository 222. The price level data generator 224 may be configured to process the order information to generate enhanced price level market data reflecting changes to the total number of contracts available at different price levels and including canceled orders associated with the different price levels. For example, the enhanced price level information may include a rejected order type (e.g., an FAK order), a side associated with the rejected order or partial order, a size of the rejected order or partial order, and/or a price associated with the rejected order or partial order. Similarly, the order-level market data generator 226 may be configured to process the order information to generate enhanced order-level market data comprising at least including an "add" and a "delete" to an order book, where the add and delete are combined to show that these events occurred as a single atomic unit. These add and delete commands may also be associated with side, price, and size information. In some cases, size information may further include an original order size, a matched order size and a rejected/canceled order size. Once generated the enhanced market data generator 210 may communicate the enhanced market data via the network 205 to make the enhanced market data available to interested parties.
.
Please note that there is no support for “first processor” performing a function or “second processor” performing a different function, rather there is support for the enhanced data market data generator which comprises one or more processor 
(3)  In the remarks applicant disagrees with previous Office action position that the specification fails to provide a particular definition for the term “order level”.   Applicant argues that this interpretation is unsupported.  Applicant point to the specification para 0004.  Applicant argues that para 0004 defines that price-level means that market data is aggregated by price, whereby the data represents quantities of available contracts at each price level irrespective of how many orders comprise that quantity, order-level refers to aggregation by orders, i.e. number of orders at each price level, where each order may be for a particular quantity of contracts. Price-level aggregation is commonly referred to as Market by Price or MBP whereas order-level aggregation is commonly referred to as Market by Order or MBO. See Applicants’ Specification, paras. 20, 21, and 31-34.
There is no para 0034 of the specification. 
With respect to para 0004 of the specification, para 0004 is background information and not in possession of the applicant.  Accordingly unless the applicant’s specification also include this definition, the definition cannot be interpreted as a means to define the terms claimed.  
[0020] Aspects of the present invention are preferably implemented with computer devices and computer networks that allow users to exchange trading information. An exemplary trading network environment for implementing trading systems and methods is shown in Figure 1. An exchange computer system I 00 receives orders and transmits market data related to orders and trades to users. Exchange computer system I 00 may be implemented with one or more mainframe, desktop or other computers. A user database I 02 includes information identifying traders and other users of exchange computer system 100. Data may include user names and passwords. An account data module 104 may process account information that may be used during trades. A match engine module I 06 is included to match bid and offer prices. Match engine module I 06 may be implemented with software that executes one or more algorithms for matching bids and offers. A trade database I 08 may be included to store information identifying trades and descriptions of trades. In particular, a trade database may store information identifying the time that a trade took place and the contract price. An order book module 110 may be included to compute or otherwise determine current bid and offer prices. A market data module 112 may be included to collect market data and prepare the data for transmission to users. A risk management module 134 may be included to compute and determine a user's risk utilization in relation to the user's defined risk thresholds. An order processing module 136 may be included to 

[21] The trading network environment shown in Figure I includes computer devices 114, 116, 118, 120 and 122. Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device. If the order or partial order was determined not to have matched at 425, the enhanced market data generator 210 may determine whether the order or partial order was canceled
at 435. If not, the enhanced market data generator 210 may then wait for a period of time or an event before analyzing the captured information, at 420. In some cases, the enhanced market data generator 210 may immediately analyze the information to determine whether the order matched. If the order, or partial order, was determined to have matched at 435, the enhanced market data generator 210 may capture information corresponding to the canceled trade before the trade is deleted from the system at 450, and generate the enhanced price-level market information via the price-level market data generator 224 and/or generate the enhanced order-level market data by the order-level market data generator 226 at 460 and 470, respectively. In some cases, the enhanced market data generator 210 may communicate the enhanced market data ( e.g., the pricelevel market data, the enhanced order-level market data, or both).  

[0029] The enhanced market data generator 210 may comprise a device, or multiple devices, configured to process instructions to monitor orders placed in a financial market, determine whether one or more orders, or partial orders, were rejected or canceled, and/or efficiently generate enhanced market data including information corresponding to the rejected or canceled orders. The enhanced market data generator 210 may include one or more processors (e.g., the processor 212), one or more memory devices (e.g., the memory device 214) that may include RAM, ROM, Flash memory, disk drives, DVD drives, and/or the like, one or more user interface devices (e.g., the user interface 216), and/or one or more data repositories 218. Further, the enhanced market data generator 210 may include a trade order monitor 220 configured to monitor via the network 205 one or more orders placed, accepted, rejected and/or canceled at the exchange computing system 240. Information associated with such orders may be stored in a data repository 222. The enhanced market data generator 210 may further include one or both of a price-level market data generator 224 and an order-level market data generator 226. Such market data generators may be configured to efficiently analyze the order information obtained by the trade order monitor and/or stored in the data repository 222. The price level data generator 224 may be configured to process the order information to generate enhanced price level market data reflecting changes to the total number of contracts available at different price levels and including canceled orders associated with the different price levels. For example, the enhanced price level information may include a rejected order type (e.g., an FAK order), a side associated with the rejected order or partial order, a size of the rejected order or partial order, and/or a price associated with the rejected order or partial order. Similarly, the order-level market data generator 226 may be configured to process the order information to generate enhanced order-level market data comprising at least including an "add" and a "delete" to an order book, where the add and delete are combined to show that these events occurred as a single atomic unit. These add and delete commands may also be associated with side, price, and size information. In some cases, size information may further include an original order size, a matched order size and a rejected/canceled order size. Once generated the enhanced market data generator 210 may communicate the enhanced market data via the network 205 to make the enhanced market data available to interested parties.


[32] In an illustrative example of Figure 3, at least two participants, e.g., participant a and participant b, may identify a same or similar opportunity in the market. As such, each participant may initiate an order, such as an F AK order that may have the same, or similar, parameters. Accordingly, an order communicated by a may reach the exchange first and, thereby, is matched by the matching engine. Accordingly, the other market participant's order (e.g., b's order) arrives at the exchange after the first order and is rejected by the matching engine. In previous systems, information associated with the rejected offer is lost. However, by capturing information associated with the canceled order, market data generating computer systems may generate enhanced market data corresponding to one or both of price-level aggregated market data and order-level market data to facilitate a more robust market environment.

[33] The present invention has been described in terms of preferred and exemplary embodiments thereof. Numerous other embodiments, modifications and variations within the scope and spirit of the invention will occur to persons of ordinary skill in the art from a review of this disclosure. For example, aspects of the invention may be used
to process and communicate data other than market data.
the order-level market data generator 226 may be configured to process the order information to generate enhanced order-level market data comprising at least including an "add" and a "delete" to an order book, where the add and delete are combined to show that these events occurred as a single atomic unit. These add and delete commands may also be associated with side, price, and size information. In some cases, size information may further include an original order size, a matched order size and a rejected/canceled order size) of the order level generator.   However, it is unclear as to what is an order level.   Applicant’s argument is not persuasive.
Claim Rejections - 35 USC § 112 (a)
Applicant's arguments filed 11/13/2020 have been fully considered and are persuasive, however, the amendments present a new rejection. 
  In the remarks applicant argues that the removing the “notification limitation” is sufficient to address the written disclosure rejection.  The examiner agrees that the amendments with respect to change is order is sufficient to overcome the written disclosure rejection.  However, the examiner cannot find support for the first and second process claimed.  See rejection below. 
Claim Rejections - 35 USC § 112 (b)
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive however, the amendments are sufficient to overcome the rejection.  The 35 USC 112 (b) paragraph rejection of the claims has been withdrawn.  
  In the remarks applicant argues that one of ordinary skill in the art would understand that order book not being modified means the order book does not change and there is no ambiguity in the claimed limitations.  The examiner disagrees.  The claim limitations clearly stating the unmatched portion of the incoming order is deleted.  The limitation clearly states that incoming orders are added to the order book. If an incoming order is entered into the order book and part of the order is deleted the order book is modified.   Furthermore, if applicant is arguing that the incoming order never enters the order book prior to the matching, the fact that part of the incoming order is traded, will modify the order book as incoming orders are matched against books in the order book.  If applicant is arguing that the matched portion of the incoming order is against an order not in the order book.  This is not in claims are specification.  The language is confusing in the limitations.  The claim language states that incoming orders are matched against orders stored in the order book, then recites unmatched portions of incoming order deleted and order book not modified.  Again if any portion of the incoming order is matched against stored orders in the order book, the result of the partial match is the order book is modified.  On page 17 the applicant admits that the incoming order are stored in the order book.  Again this conflicts with the language that the order book is not modified.   The language of the claim is still indefinite.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
 In the remarks applicant argues that the claimed limitations are not abstract.  Applicant argues that the previous Office action over generalizes the limitations and that nothing in the claimed limitations are related to sales activities.  The examiner disagrees.  Matching trades is a sales activity.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter are directed toward specific, novel system which acquires previously unused data and generate market data which improves upon reporting market data based on changes in order books stored and not reporting events that do not change order books.  The applicant argues that the claimed system detects changes in order books to determine when to generate market data performing functions that computer previously did not perform.  The examiner respectfully disagrees.   Monitoring and analyzing data to detect a change in data and then generating and outputting report of the changes in data are functions that computers have been performing for some time.   As evidence the examiner provides US Pub No. 2015/0187000 A1 by Singer et al; US Pub No. 2014/0280268 a1 by McKay;  US Pub No. 2006/0044594 A1 by Shirai–teaches monitoring order data and communicates updated/changed data.  Accordingly the examiner is not persuaded by the argument that “system detects changes in order books to determine when to generate market data” is performing functions that computer previously did not perform.  The rejection is maintained. 
In the remarks applicant argues that the combination of generating market data based on incoming orders, automatically deleting unmatched portions of incoming 
In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is patent eligible.  Applicant argues that the claimed subject matter does not recite fundament economic practices but rather an improvement to a technological process.  Applicant disagrees that the claimed subject matter is directed toward monitoring, determining, generating and distributing data directed toward market activities.  Applicant argues that generic computer elements without unconventional operation would not be able to perform each and all the steps claimed.  Applicant argues that the claims as a whole are directed toward solving a specific technical problem in electronic market place.   Applicant argues that the claimed subject matter cannot be performed using mental processes as the human mind cannot solve a technical problem.  The examiner disagrees with the premise of applicants argument.  The limitation “receiving …a status of orders …status indicates orders match, partially matched or did not match, where only matched or partially unmatched orders modify records” mimics mental processes of observation and memory.  The limitation “generating …a change in order book due to modification of matched records” –mimics 
Applicant repeats the argument above that the claimed subject matter is not directed toward market activities/sales.  The examiner disagrees.  As discussed above matching orders is a market activity.  The rejection is maintained.
In the remarks applicant argues that under step 2A prong 2 the claimed subject matter is patent eligible as the claimed limitations impose meaningful limits upon the judicial exception integrating the judicial exception into a practical application.  Applicant argues that the current application captures and distributes market data based on rejected and/or unfilled orders.  Applicant argues that the current application improves on the generating of market data messages based on the detection of changes in the order book and does not report events that does not result in the changes of the order book. Applicant argues that the current application captures and generates market data that would otherwise go unreported.  Applicant argues that this improves upon transparency of reporting and is directed toward the describing of the technical nature or the invention.  The examiner respectfully disagrees.  The combination of parts is directed toward collecting, filtering and analyzing market data based on matched/unmatched status and generating a message containing market data which 
In the remarks applicant argues the current application is not similar to Ultramercial which was directed toward distributing media products over the internet where the advertiser pays for the content.  Applicant argues that the claimed subject matter does not attempt to cover the entire field of message generation.  The claims were not rejected based on preemption.  Lack of preemption alone is not sufficient.  The issuer is whether the claims are patent eligible based on the court decisions and USPTO 101 guidance.  With respect to Ultramercial, although the current application does not an alternative currency, the current application is similarly directed toward market sales. The rejection is maintained.
In the remarks applicant argues that the claimed limitations are a combination of specific rules which provides for generating market messages based on incoming orders reciting the limitations.  Applicant argues the limitations impose limits that allow 
Applicant points to FinJan Inc v Blue Coat arguing that the claimed limitations improve communication technology similarity.  The examiner respectfully disagrees.  In Finjan, the claims recite more than a mere result. Instead, they recite specific steps—generating a security profile that identifies suspicious code and linking it to a downloadable—that accomplish the desired result. Moreover, there is no contention that the only thing disclosed is the result and not an inventive arrangement for accomplishing the result. This is not the case of the current application.  The claim limitations have no impact on communication technology, instead merely manipulates information stored and the distributed data is the result of the data manipulation.  The rejection is maintained.
In the remarks the claim limitations are unconventional pointing to para 0005-0007 of the specification which passes the test for practical application. The examiner respectfully disagrees.  Performing transaction and manipulating transaction data that will be reported without technology imposing meaningful limits upon the judicial exception or visa versa does not pass the test for practical application.  The examiner maintains that the computer elements recited in the claim are merely a tool to apply the idea of the invention.  The rejection is maintained.
  In the remarks applicant argues that under step 2B, the claimed subject matter is unconventional and patent eligible.  Applicant recites the limitations stating that the limitations provide an unconventional solution for holding/storing unmatched order 
US Pub. No. 2008/0288390 A1 by Maynard-para 0046, US Pub No. 2007/0244791 A1 by Fedhoffer et al. –claim 8; US Patent No. 6,618,707 B1 by Gary- Col 10 lines 8-40.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below

Claim Interpretation
The specification fails to provide a particular definition for the term “order level”.   
In reference to Claims 1-2 and 6-7; Claims 8-9, 12 and 14 and Claims 15-16 and 19-20:
Independent claims 1, 8 and 15 recite the term “order level”.  The specification fails to provide a particular definition for the term “order level”, instead the specification discloses “an order level market data generator to generate order level data”…” . Similarly, the order-level market data generator 226 may be configured to process the order information to generate enhanced order-level market data comprising at least including an "add" and a "delete" to an order book, where the add and delete are combined to show that these events occurred as a single atomic unit. These add and delete commands may also be associated with side, price, and size information. In 

The specification in para 0029 makes clear that order level and price level are not the same thing.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-7; Claims 8-9, 12 and 14; Claims 15-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the remarks Applicant argues and places great significance on the “specific” structure of the first and second processors as set forth in the claims
In reference to Claims 1-2 and 6-7:
Claim 1 recites the limitations “first processor’ and “second processor” performing functions, which is new matter. 
receiving, by a first processor of the financial exchange computing system via a communications network, the first processor communicatively coupled to one or more first non-transitory memory devices, the one or more first non-transitory memory devices storing instructions executed by the first processor, a status…
generating, by the first processor, only in response a change in the order book database due to the modification of the matched one or more data records in the order book database as a result of the first and second orders, the change based on the first incoming order and the matched portion of the second incoming order, a market data…

automatically deleting, by the first processor, the unmatched portion of the second incoming order and the third incoming order, the order book database therefore not being modified by the unmatched portion of the second incoming order and the third incoming order and the first processor therefore not generating a market data message …

determining, by a second processor, the second processor communicatively coupled to one or more second non-transitory memory devices, the one or more second non-transitory memory devices storing instructions executed by the second processor, …

generating, by the second processor, an enhanced market data message that is enhanced by information corresponding to the at least one of the unmatched portion of the second incoming order or the third incoming order that was automatically deleted, wherein the enhanced market data message comprises:…
generating, by the second processor, one of: price-level aggregated market data and order-level market data based on the enhanced market data message;

The specification has possession of a central processor … and the one or more processors of the market data generator which is comprises a device.  
Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device.

[0029] The enhanced market data generator 210 may comprise a device, or multiple devices, configured to process instructions to monitor orders placed in a financial market, determine whether one or more orders, or partial orders, were rejected or canceled, and/or efficiently generate enhanced market data including information corresponding to the rejected or canceled orders. The enhanced market data generator 210 may include one or more processors (e.g., the processor 212), one or more memory devices (e.g., the memory device 214) that may include RAM, ROM, Flash memory, disk drives, DVD drives, and/or the like, one or more user interface devices (e.g., the user interface 216), and/or one or more data repositories 218. Further, the enhanced market data generator 210 may include a trade order monitor 220 configured to monitor via the network 205 one or more orders placed, accepted, rejected and/or canceled at the exchange computing system 240. Information associated with such orders may be stored in a data repository 222. The enhanced market data generator 210 may further include one or both of a price-level market data generator 224 and an order-level market data generator 226. Such market data generators may be configured to efficiently analyze the order information obtained by the trade order monitor and/or stored in the data repository 222. The price level data generator 224 may be configured to process the order information to generate enhanced price level market data reflecting changes to the total number of contracts available at different price levels and including canceled orders associated with the different price levels. For example, the enhanced price level information may include a rejected order type (e.g., an FAK order), a side associated with the rejected order or partial order, a size of the rejected order or partial order, and/or a price associated with the rejected order or partial order. Similarly, the order-level market data generator 226 may be configured to process the order information to generate enhanced order-level market data comprising at least including an "add" and a "delete" to an order book, where the add and delete are combined to show that these events occurred as a single atomic unit. These add and delete commands may also be associated with side, price, and size information. In some cases, size information may further include an original order size, a matched order size and a rejected/canceled order size. Once generated the enhanced market data generator 210 may communicate the enhanced market data via the network 205 to make the enhanced market data available to interested parties.
None of the limitations executed by the first and second processors are supported by the specification.  Rather the functions recited according to the specification is the market data generator.  
Claims 2 and 6-7 depend upon claim 1 and contain the same deficiencies as determined above and are also rejected under 35 USC 112 paragraph (a). 
In reference to Claims 8-9, 12 and 14;
Claim 8 recites the limitations similarly recite a first and second processor performing functions not in possession of the specification.   The original presentation of the claimed subject matter (12/05/2015) of claim 8 is equally silent.

one or more memory devices communicatively coupled to the processor and storing instructions that, when executed by the processor, cause the computing device to:
monitor, via a network, trading activity at a financial exchange, the trading activity comprising a plurality of fill and kill (FAK) orders;
analyze each of the plurality of FAK orders to determine whether at least a portion of one or more FAK orders was not matched; and
generate enhanced market information based on the analysis, wherein the enhanced market information comprises information on a placement of an FAK order and the cancellation of the FAK order for each of the plurality of FAK orders that were not matched.
Claims 9, 12 and 14 depend upon claim 8 and contain the same deficiencies as determined above and are also rejected under 35 USC 112 paragraph (a). 
In reference to Claims 15-17 and 19-20:
Claim 15 recites the limitations similarly recite a first and second processor performing functions not in possession of the specification.   The original presentation of the claimed subject matter (12/05/2015) of claim 15 is equally silent.
A system comprising: a communications network;
an exchange computing system communicatively coupled to the communications network; and
an exchange monitoring device communicatively coupled to the exchange computing system via the communications network, wherein the exchange monitoring device comprises a processor and one or more memory devices storing instructions, that when executed by the processor, cause the exchange monitoring device to:
monitor, via a the communications network, trading activity on the exchange computing system, the trading activity comprising a plurality of fill and kill (FAK) orders;
analyze each of the plurality of FAK orders to determine whether at least a portion of one or more FAK orders was not matched; and
generate enhanced market information, for presentation to a user via a display device, based on the analysis, wherein the enhanced market information comprises information on a placement of an FAK order and the cancellation of the FAK order for each of the plurality of FAK orders that were not matched.
Claims 17 and 19-20 depend upon claim 15 and contain the same deficiencies as determined above and are also rejected under 35 USC 112 paragraph (a). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-9, 12, 14-16 and 19-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-2 and 6-7:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of a “process.”  Therefore, the claims are directed to a statutory eligibility category.
Step 2A prong 1: Method claim 1 recites steps including “receiving...a status of ...incoming orders...”, “generating...change in order books and market data message”, “deleting...unmatched portion of ...incoming order”, “determining unmatched orders deleted”, “generating …market message”, “generating …market price data”, “determining ...unmatched portion...deleted”, “generating ...data message...”, and “distributing…market ...data”. Thus, claim 1 recites receiving, generating, deleting, 
As set forth in the Revised Guidance, which extracts and synthesizes key concepts identified by the courts.   Among those certain methods of organizing human activity listed in the Revised Guidance are commercial interactions, sales activities, behaviors or business relations and business relations. The focus of claimed steps recited as a whole is to analyze, manipulate market data, add and delete information, determine market prices and output the result of the analysis.  Specifically, claim 1 recites operations that would ordinarily take place in data analysis to output/distribute a data analysis result. The recited steps are a commercial act, and a business analysis result which are practices ordinarily performed in the realm of commerce. The preamble to claim 1 recites that purpose of the method is to generate message data.  The elements in the preamble where the message include data related to an incoming order that is processed but does not change an order book.    
The Specification at paragraph 20 recites that the invention relates to analyzing, matching data and transmit the data to users. Thus, all this intrinsic evidence shows that claim 1 is directed to analyzing data and outputting the result.  This in tum is an example of commercial interactions as a certain methods of organizing human activity because determining market data specifics and outputting the results is a basic economic practice.  Alternately, this is an example of concepts performed in the human mind as mental processes.   The limitation “receiving …a status of orders …status See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  The rejection is maintained. 
STEP 2A Prong 2: This judicial exception is not integrated into a practical
application because the claims recite limitations that fail to include elements indicative to patent eligibility.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Looking to the claimed limitations, Limitation (1) receiving ...a status - insignificant pre-solution activity of data gathering.  The wherein clause does not affect the operation of limitation 1, but instead are data for 
When considered as an ordered combination the claimed subject matter fails to transform the subject matter claimed into patent eligibility.   For example the combination of limitations (1)–(4) is directed toward as a combination receiving data, and manipulating data stored.  The combination of parts of limitations (1)-(4) is not directed toward a technical process.  The combination of limitations (5)-(7) is directed toward generating and distributing market data a common business practice.  The computer elements in the claim are recited at a high level of generality without any details related to the functions recited as a technical process. When considered individually the combination of these function as it relates to technology are not dependent upon each other and does not change or impact the capability or functionality of the computer environment.  Instead the combination of parts is to 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because the combination of a receiving data using a processor, determining market order status, deleting unmatched order and generating market data messages and to distribute price data or market data using processors do not impose meaningful limits on the judicial exception.  This is because the combination of parts do not provide specific improvements to a particular computer functionality or technique in how computer could carry out their basic functions; do not provide a technique which allows computers to perform functions that previously computers were not able to perform; and does not go beyond the common relationship of computer functionality for monitoring, determining status, generating enhanced market information, generating market content and distributing market content or to use the technology to impose meaningful limits as the recited high level computer functions as a human being can monitor orders, determine order status, generate enhanced market information, generating a price, although perhaps not with the efficiency or speed of a computer.  The distribution of a price or market data is no more than an insignificant post-solution activity and does not make an otherwise patent ineligible claim patent eligible.  
The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to monitor 
Step 2B:   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  
The additional elements recited in the claim beyond the abstract idea include a first and second processor coupled to one or more transitory memory devices and the first and second non-transitory memory devices storing instructions –is purely functional and generic. Nearly every computer will include a processor, memory devices and instructions.  The specification discloses the processors beyond a means to perform the judicial exception. (see para 0029).  However the specification does not provide any particular hardware for the monitor or a particular algorithm to perform the monitoring functions.  With respect to the enhanced market generator, the “enhanced market data generator” is not a specific technological structure but rather a device to perform communication functions (see Specification para 0028) programmed to monitor data placed by a trade, determine orders placed may be rejected/cancelled by an exchange/matching engine. (see para 0028).  The specification states in para 0028 the system 200 may include an enhanced market data generator 210 that may be communicatively coupled to one or more of a trade generation computing systems (e.g., the trade generation computing system 230 or other order entry system accessible by a trader) and an exchange computing system 240”.  The specification discloses the enhanced data generator as comprising computer components (see para 0029) are components that nearly every computer will include.  The functions recited are purely functional and generic (i.e. monitoring, determining, generating and distributing).   See also FIG. 2 which illustrates that the “enhanced market data generator” comprises basic computer components configured conventionally.
The recited functions of the first processor “receiving”, “generating a change in order book”, “deleting …unmatched orders” and the recited functions of the second processor-“determining unmatched order deleted”, “generating a message” and “generating price market data” are processes that do not require any special programming.  As a result, none of the hardware recited by the claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers
Using a computer components for monitoring, determining, generating, and distributing data amounts to electronic data analysis and distribution----one of the most basic functions of a computer. The wherein clauses are not steps, but recitations of what data is meant to represent, viz. a description of how the human mind would interpret the data, which is aspirational. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. The applicant does not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
Considered as an ordered combination, the computer components of recited claims add nothing that is not already present when the steps are considered separately. The sequence of data monitoring-analysis, modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017), (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The current combination of parts or claimed functions as a whole does not distinguish themselves from the similar 
As evidence the examiner provides the specification the paragraphs recited above and below under 2B:
[0021] The trading network environment shown in Figure I includes computer devices 114, 116, 118, 120 and 122. Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device.

[0029] The enhanced market data generator 210 may comprise a device, or multiple devices, configured to process instructions to monitor orders placed in a financial market, determine whether one or more orders, or partial orders, were rejected or canceled, and/or efficiently generate enhanced market data including information corresponding to the rejected or canceled orders. The enhanced market data generator 210 may include one or more processors (e.g., the processor 212), one or more memory devices (e.g., the memory device 214) that may include RAM, ROM, Flash memory, disk drives, DVD drives,

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2 and 6-7 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent 2 is directed toward presenting data- insignificant extra solution of outputting data.  Dependent claim 6 is directed toward communicating data- insignificant extra solution of outputting data Dependent claim 7 is directed toward the data communicated using a communication network-old and well known. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2 and 6-7 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8-9, 12 and 14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, as in independent Claim 8 and the dependent claims. Such devices 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that provide no details related to a technical process.  That is, other than reciting “a processor” to receive data, generate change in stored data, delete unmatched order portion, analyze orders, generate a message, generate market data and distribute market data, accordingly nothing in the claim element precludes the step from being directed toward a long held economic practices and processes capable of being performed mentally or by hand.  For example the monitoring of market data, analyzing data are processes capable of being performed mentally, while generating of enhanced information and market information such as price and distributing market data are common practices within economics and can be performed mentally and/or with pen and paper.  The distributing step is nothing more than an insignificant post solution activity.  But for the recitation of computer elements functions recited at a high level of generality the concepts of which the functions are directed toward are functions capable of being performed mentally or manually by a human.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.
STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite limitations that fail to include elements indicative to patent eligibility.  Taking the claim elements separately, the operation performed at 
Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).
When considered as an ordered combination the claimed subject matter fails to transform the subject matter claimed into patent eligibility.   For example the combination of limitations (1)–(3) is directed toward as a combination receiving data, and generating changes in stored/received data.  The combination of parts of limitations (1)-(3) is not directed toward a technical process.  The combination of limitations (4)-(5) is directed toward generating and distributing market data a common business practice. The combination of parts of limitations (6)-(7) is not directed toward a technical process.
When considered as a whole, the claimed subject matter is directed toward determining analyzing data, generate data and messages and distribute the market data generated.  ) such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
In addition, when the claims are taken as a whole, as an ordered combination
The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to monitor market data, enhance market and distribute generated market data.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, there is nothing in the limitations claimed that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular technical process”, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. 
The additional elements recited in the claim beyond the abstract idea include a computing device comprising a processor, one or more memory devices coupled to the processor, a network where the computing devices performs the functions recited.  The specification discloses in para 0018, the computing device as used to formulate market data and price discovery.  In para 0028, the specification discloses the computing device as generic without any particular hardware configuration or particular algorithm.   Nearly every computing device will include a memory and processors capable of performing the claimed functions.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
Considered as an ordered combination, the computer components of recited claims add nothing that is not already present when the steps are considered separately. The sequence of data monitoring-analysis, modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017), (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence 
As evidence the examiner provides the specification the paragraphs recited above and below under 2B:
[0021] The trading network environment shown in Figure I includes computer devices 114, 116, 118, 120 and 122. Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device.

[0029] The enhanced market data generator 210 may comprise a device, or multiple devices, configured to process instructions to monitor orders placed in a financial market, determine whether one or more orders, or partial orders, were rejected or canceled, and/or efficiently generate enhanced market data including information corresponding to the rejected or canceled orders. The enhanced market data generator 210 may include one or more processors (e.g., the processor 212), one or more memory devices (e.g., the memory device 214) that may include RAM, ROM, Flash memory, disk drives, DVD drives,
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9, 12 and 14 these dependent claim have also been reviewed with the same analysis as independent claim 8. Dependent claim 9 is directed toward a network interface coupled to a network (old and well known) and communicating data- insignificant extra solution activity of outputting data.  Dependent 12 is directed toward data manipulation- a common business practice.  Dependent claim 14 is directed toward generating price and order level data- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9, 12 and 14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15-17 and 19-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 15 and the dependent claims. Such systems 
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receive trading activity, generate change in stored data, deleting data message, analyze orders, generate data message, generate market data and distribute market data, which under its broadest reasonable interpretation, covers performance of an economic practice but for the recitation of generic computer components.   That is, other than reciting “exchange monitoring device” to perform the steps claimed, nothing in the claim element precludes the step from being directed toward a long held economic practices and processes capable of being performed mentally or by hand. Alternately, this is an example of concepts performed in the human mind as mental processes because the steps of receiving data, receiving notification, generating market data, deleting unmatched portion, determining unmatched portion deleted, generating market data message, generating market data and distributing market data, mimic human thought processes of observation, evaluation and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)    But for the recitation of computer elements functions recited at a high level of generality the concepts of which the functions are directed toward are functions capable of being performed mentally or manually by a human.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance 
STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite limitations that fail to include elements indicative to patent eligibility.  Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details.  Looking to the claimed limitations, limitation (1) receive ...trading activity...-insignificant extra solution activity of data gathering.  The wherein clause does not affect the operation of limitation 1, but instead are data for consideration in limitation. Limitation (2) generate...change in stored/market data –directed toward a common business practice.  Limitation (3) deleting unmatched portion... –directed toward a common business practice.  Limitation (4) analyze each...order... –directed toward a common business practice.  Limitation (5) generate ...data message -–directed toward a common business practice.  Limitation (6) generate...market data –directed toward a common business practice.  Limitation (7) distribute market data - –directed toward a common business practice.  
Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).
When considered as an ordered combination the claimed subject matter fails to transform the subject matter claimed into patent eligibility.   For example the combination of limitations (1)–(3) is directed toward as a combination receiving data, and generating changes in stored and incoming data.  The combination of parts of 
When considered as a whole, the claimed subject matter is directed toward determining analyzing data, generate data and messages and distribute the market data generated.  The trade order monitor, enhanced market data generator and a computing system recited at a high-level of generality (i.e. generic structure and functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination.  This is because the combination of a trade order monitor function of monitoring, the enhanced market data generator to determine order status and enhance market data and the computer system to generate price data or market data and to distribute price data or market data do not impose meaningful limits on the judicial exception.  This is because the combination of parts do not provide specific improvements to a particular computer functionality or technique in how computer could carry out their basic functions; do not provide a technique which allows computers to perform functions that previously computers were not able to perform; and does not go beyond the common relationship of computer functionality for monitoring, determining status, generating enhanced market information, generating market content and distributing market content or to use the technology to impose 
The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to monitor market data, enhance market and distribute generated market data.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, there is nothing in the limitations claimed that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “particular technical process”, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to steps claimed of the abstract idea into a practical application, the technology does no more than implement the abstract idea.   The additional elements recited in the claim beyond the abstract idea includes a system comprising a communications network, an exchange computing system coupled to a communications network and an exchange monitoring device –is purely functional and generic. Nearly 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer components for monitoring, determining, generating, and distributing data amounts to electronic data analysis and distribution----one of the most basic functions of a computer. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
Considered as an ordered combination, the computer components of recited claims add nothing that is not already present when the steps are considered separately. The sequence of data monitoring-analysis, modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017), (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional.  The current combination of parts or claimed functions as a whole does not distinguish themselves from the similar processes found conventional in the court decisions above.  
As evidence the examiner provides the specification the paragraphs recited above and below under 2B:
[0021] The trading network environment shown in Figure I includes computer devices 114, 116, 118, 120 and 122. Each computer device includes a central processor that controls the overall operation of the computer and a system bus that connects the central processor to one or more conventional components, such as a network card or modem. Each computer device may also include a variety of interface units and drives for reading and writing data or files. Depending on the type of computer device, a user can interact with the computer with a keyboard, pointing device, microphone, pen device or other input device.

[0029] The enhanced market data generator 210 may comprise a device, or multiple devices, configured to process instructions to monitor orders placed in a financial market, determine whether one or more orders, or partial orders, were rejected or canceled, and/or efficiently generate enhanced market data including information corresponding to the rejected or canceled orders. The enhanced market data generator 210 may include one or more processors (e.g., the processor 212), one or more memory devices (e.g., the memory device 214) that may include RAM, ROM, Flash memory, disk drives, DVD drives,
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 


The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16 and 19-20 these dependent claim have also been reviewed with the same analysis as independent claim 15. Dependent claim 16 is directed toward a display device coupled to a communication network- old and well known and presenting data- insignificant extra solution activity of outputting data.  Dependent 19 is directed toward manipulating business data- a common business practice.  Dependent claim 20 is directed toward generating price and order level data- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16 and 19-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0324656 A1 by Neumann et al. (Neumann) in view of US Patent No. 10,817,937 B1 by Kemp et al. (Kemp) and further in view of US Pub No. 2007/0198397 A1 by McGinley et al. (McGinley) 
In reference to Claim 1:
Neumann teaches:
(Currently Amended) A method of generating a market data message based on incoming orders for a financial instrument processed by a financial exchange computing  which would otherwise cause the market data message to be generated ((Neumann) in at least FIG. 4; para 0015 wherein the prior art teaches “deleted order, amended order”; para 0034-0036, para 0038-0040 wherein the prior art teaches “exchanges have periods of time where opening/closing of the exchange”; para 0043-0044 (“It should also be appreciated that a color of a shape of one or more order objects OBJ can indicate an order type (e.g., ask, bid, inactive). Likewise, a size of a shape of the one or more order objects can indicate an order volume. Order shapes can also be determined by the status of a particular order (e.g., entered, amended, deleted, Market-Order… It should be appreciated that a deleted bid order may occur when an order completes (i.e., matched) and/or when an order may have been canceled”), para 0045 (wherein the prior art teaches an order deleted); para 0046), the method ((Neumann) in at least Abstract) comprising: 
receiving by a first processor of the financial exchange computing system ((Neumann) in at least FIG. 1;  para 0007-0009, para 0030, para 0036, para 0042) via a communications network, the first processor communicatively coupled to one or more first non-transitory memory devices, the one or more first non-transitory memory devices storing instruction executed by the first processor a status of a plurality of incoming orders ((Neumann) in at least FIG. 1; FIG. 3-5, FIG. 6 ref # sa; para 0019, para 0025 wherein the prior art teaches processors perform functions using software programmed instructions, para 0029-0030, para 0037-0038, para 0040-0043 (“one or more lines connect the one or more order objects OBJ aiding a viewer of the visualization to see an order/event history of the one or more orders”), (“A major difference however is that orders are visualized where each order has its own path. For example, the path for an order begins at the order entry price and/or time. When an order is amended/corrected, a new plotting point in the visualization will be created at the amended/corrected price and/or time”), para 0047, para 0054), wherein the status indicates whether an incoming order was matched, ... with one or more data records stored in the order book database, wherein each of the one or more data records stores data indicative of a previously received … only match or partial match causing the one or more data record of the order book database to be modified thereby, and wherein a first incoming order of the plurality of orders results in match, …((Neumann) in at least para 0034 wherein the prior art teaches matching orders stored in order book memory, para 0036, para 0044);
generating, by the first processor, only in response to a change in the order book due to the modification of the matched one or more data records in the order book database as a result of the first and second orders, the change based on the first incoming order and the matched portion of the second incoming order, a market data message based on the first incoming order and the matched portion of the second incoming order ((Neumann) in at least para 0015, para 0043, para 0046 wherein the prior art teaches price corrected, cancellation or completion of order);…
determining, by a second data processor, the second processor communicatively coupled to one or more second non-transitory memory devices, the one or more second non-transitory memory devices storing instructions executed by the second processor that at least one of the unmatched portion of the second incoming order or It should also be appreciated that a color of a shape of one or more order objects OBJ can indicate an order type (e.g., ask, bid, inactive). Likewise, a size of a shape of the one or more order objects can indicate an order volume. Order shapes can also be determined by the status of a particular order (e.g., entered, amended, deleted, Market-Order… It should be appreciated that a deleted bid order may occur when an order completes (i.e., matched) and/or when an order may have been canceled”), para 0045-0046 (“Cancellation or completion of the order will result in termination of the path at the cancellation/completion time. For example, FIG. 4 shows a path starting with Entered Bid Order EBO (e.g., order creation) connecting to Amended Bid Orders ABO (e.g., order amendment/correction) and ending with Deleted Bid Order DBO (e.g., order cancellation)”); para 0051-0053); and …
distributing, by the financial exchange computing system, via the communications network to a plurality of market participants the one of: price-level aggregated market data and the generated order-level market data.((Neumann) in at least Abstract; FIG. 1-2; FIG. 3-5; para 0007-0009, para 0025, para 0030-0032, para 0034, para 0036, para 0043, para 0048-0049) 
Neumann does not explicitly teach:
wherein each of the one or more data records stores data indicative of a previously received but not fully satisfied order … and a second incoming order of the plurality of orders results in partial match and third incoming order of the plurality of orders results in no match.
automatically deleting, by the first processor, the unmatched portion of the second incoming order and the third incoming order, the order book database therefore not being modified by the unmatched portion of the second incoming order and the third incoming order and the first processor therefore not generating a market data message indicative thereof;
…that at least one of the unmatched portion of the second incoming order or the third incoming order was automatically deleted within 20 milliseconds of being unmatched by the financial exchange computing system…
generating, by the second data processor, one of:  an enhanced market data message that is enhanced by information corresponding to the at least one of the unmatched portion of the second incoming order or the third incoming order that was automatically deleted, wherein the enhanced market data message comprises: 
order – level market data comprising at least an add indication that the at least one of the unmatched portion of the second incoming order or the third incoming order was added to the order book database and a delete indication that the at least one of the unmatched portion of the second incoming order or the third incoming order was deleted indication are combined to show that the addition and deletion occurred as a single atomic unit [directed toward intended use carries no patentable weight]price-level aggregated market data comprising at 
price-level aggregated market data comprising at least one indication of a trade side, a trade size and a trade price corresponding to the at least one of the unmatched portion of the second incoming order or the third incoming order; and 
generating, by the second processor, one of:  the generated price-level aggregated market data and/or order-level market data based on the enhanced market data message
Kemp teaches:
receiving, by a first processor of the financial exchange computing system via a communications network, the first processor communicatively coupled to one or more first non-transitory memory devices, the one or more first non-transitory memory devices storing instructions executed by the first processor ((Kemp) in at least Col 13 lines 28-62), a status of a plurality of incoming orders, wherein the status indicates whether an incoming order was matched, partially matched, or did not match with one or more data records of stored in the order book database ((Kemp) in at least FIG. 4A; Col 9-Col 10 lines 1-23), wherein each of the one or more data records stores data indicative of a previously received but not fully satisfied order, only a match or partial match causing the one or more data records of the order book database to be modified thereby, and wherein a first incoming order of the plurality of orders results in match, a second incoming order of the plurality of orders results in partial match and a third incoming order of the plurality of 
generating, by the first processor, only in response to a change in the order book database due to the modification of the matched one or more data records in the order book database as a result of the first and second orders, the change based on the first incoming order and the matched portion of the second incoming order, a market data message based on the first incoming order and the matched portion of the second incoming order ((Kemp) in at least FIG. 4A-B; Col 11 lines 46-65, Col 12 lines 3-64 )
automatically deleting, by the first processor, the unmatched portion of the second incoming order and the third incoming order, the order book database therefore not being modified by the unmatched portion of the second incoming order and the third incoming order and the first processor therefore not generating a market data message indicative thereof ((Kemp) in at least Col 9 lines 50-61, Col 12 lines 28-44);
determining, by a second processor, the second processor communicatively coupled to one or more second non-transitory memory devices, the one or more second non-transitory memory devices storing instructions executed by the second processor ((Kemp) in at least Col 13 lines 28-62), …
generating, by the second
order-level market data comprising at least an add indication that the at least one of the unmatched portion of the second incoming order or the third incoming order was added to the order book database and a delete indication that the at least one of the unmatched portion of the second incoming order or the third incoming order was deleted from the order book database and wherein the add indication and the delete indication are combined to show that the addition and deletion occurred as a single atomic unit thereof ((Kemp) in at least Col 9 lines 50-61, Col 12 lines 28-44); and 
price-level aggregated market data comprising at least one of an indication of a trade side, a trade size and a trade price corresponding to the at least one of the unmatched portion of the second incoming order or the third incoming order thereof ((Kemp) in at least Col 9 lines 50-61, Col 12 lines 28-44);
generating, by the second processor, one of: price-level aggregated market data and order-level market data based on the enhanced market data message ((Kemp) in at least Col 2 lines 4-25, Col 9 lines 50-67, Col 12 lines 24-44); and
Both Neumann and Kemp are directed toward systems which match orders and recognize partial fill orders. Kemp teaches the motivation that if an order is not filled the order is deleted and not entered into the order book so that the actual match is reflected in the order book.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order processing details of Neumann to include the order deletion and handling of order books as taught by Kemp since Kemp teaches the motivation that if an order is not filled the order is deleted and not entered into the order book so that the actual match is reflected in the order book
McGinley teaches:
automatically deleting, by the first processor, the unmatched portion of the second incoming order and the third incoming order, the order book database therefore not being modified by the unmatched portion of the second incoming order and the third incoming order and the market data processor therefore not generating a market data message indicative thereof ((McGinley) in at least FIG. 6-7; para 0118, para 0129-0130);
determining, by a second processor…, that at least one of the unmatched portion of the second incoming order or the third incoming order or the third incoming order was automatically deleted within 20 milliseconds of being unmatched by the financial exchange computing system ((McGinley) in at least FIG. 6-7; para 0118, para 0129-0130)
order-level market data comprising at least an add indication that the at least one of the unmatched portion of the second incoming order or the third incoming order was added to the order book database and a delete indication that the at least one of the unmatched portion of the second incoming order or the third incoming order was deleted from the order book database and wherein the add indication and the delete indication are combined to show that the addition and deletion occurred as a single atomic unit; ((McGinley) in at least para 0013, para 0118 para 0121, para 0132, para 0139; Table 4-6 wherein table 6 discloses orders placed/cancelled)
Both Neumann and McGinley are directed toward placing, amending and cancelling trade orders.  McGinley teaches the motivation of time measurement of transaction averages in order to define quality of services by controlling latency and 
Both Neumann and McGinley are directed toward placing, amending and cancelling trade orders.  McGinley teaches the motivation of amend, place and cancel orders as a batch (i.e. single atomic unit) so that data may be sent as fast as possible (see para 0121).   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order processing details of Neumann to include batch processing as taught by McGinley since McGinley teaches the motivation of amend, place and cancel orders as a batch (i.e. single atomic unit) so that data may be sent as fast as possible (see para 0121).   
In reference to Claim 2:
The combination of Neumann, Kemp and McGinley discloses the limitations of independent claim 1.  Neumann further discloses the limitations of dependent claim 2 
(Previously Presented) The method of claim 1 (see rejection of claim 1 above) further comprising: 
presenting, by a display device, one of the generated price-level aggregated market data and generated order-level market data to a user via a user interface ((Neumann) in at least FIG. 3-5; para 0011, para 0037-0053). 
In reference to Claim 6:
The combination of Neumann, Kemp and McGinley discloses the limitations of independent claim 1.  Neumann further discloses the limitations of dependent claim 6 
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), further comprising: 
communicating, via the communications network, the enhanced market data message comprising a delete indication corresponding to the at least one of the unmatched ... of the second incoming order or the third incoming order that was deleted as being unmatched. ((Neumann) in at least para 0015, para 0040, para 0043, para 0044 (“It should also be appreciated that a color of a shape of one or more order objects OBJ can indicate an order type (e.g., ask, bid, inactive). Likewise, a size of a shape of the one or more order objects can indicate an order volume. Order shapes can also be determined by the status of a particular order (e.g., entered, amended, deleted, Market-Order… It should be appreciated that a deleted bid order may occur when an order completes (i.e., matched) and/or when an order may have been canceled”), para 0045-0046 (“Cancellation or completion of the order will result in termination of the path at the cancellation/completion time. For example, FIG. 4 shows a path starting with Entered Bid Order EBO (e.g., order creation) connecting to Amended Bid Orders ABO (e.g., order amendment/correction) and ending with Deleted Bid Order DBO (e.g., order cancellation)”); para 0052-0053)
Neumann does not explicitly teach:
unmatched portion of the second incoming order or the third incoming order that was deleted as being unmatched
Kemp teaches:
the enhanced market data message comprising a delete indication corresponding to the at least one of the unmatched portion of the second incoming order or the third incoming order that was deleted as being unmatched ((Kemp) in at least Col 9 lines 50-61, Col 12 lines 28-44)
Both Neumann and Kemp are directed toward systems which match orders and recognize partial fill orders. Kemp teaches the motivation that if an order is not filled the order is deleted and not entered into the order book so that the actual match is reflected in the order book.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order processing details of Neumann to include the order deletion and handling of order books as taught by Kemp since Kemp teaches the motivation that if an order is not filled the order is deleted and not entered into the order book so that the actual match is reflected in the order book
In reference to Claim 7:
The combination of Neumann, Kemp and McGinley discloses the limitations of independent claim 1.  Neumann further discloses the limitations of dependent claim 7 
 (Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the enhanced market data message is communicated the communications a network in near real-time ((Neumann) in at least FIG. 3-5; para 0003, para 0032, para 0035, para 0055, para 0039, para 0046)
Examiner Note: Electronic communication over a network is real-time communication. 

Claims 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0324656 A1 by Neumann et al. (Neumann) in view of US Pub No. 2004/0034591 A1 by Waelbroeck et al. (Waelbroeck) in view of US Patent No. 10,817,937 B1 by Kemp et la. (Kemp) and further in view of US Pub No. 2007/0198397 A1 by McGinley et al. (McGinley) 
Claim Interpretation:
In light of the specification which discloses a “side” as associated with the rejected/partial order (see para 0029), the examiner is interpreting the term “trade side” to be a sale side or buy side.  
The specification discloses enhanced market data as data corresponding to rejected cancelled orders, price data and order level data (see para 0019, para 0029, para 0031)
In reference to Claim 8:
Neumann teaches:
(Currently Amended) A computing device for generating a market data message based on ... orders for a financial instrument at a financial exchange that do not cause a change of an order book database for the financial instrument, the computing device  ((Neumann) in at least FIG. 1-2; para 0002, para 0015 wherein the prior art teaches “deleted order”; para 0025, para 0034-0036, para 0038-0040 wherein the prior art teaches “exchanges have periods of time where opening/closing of the exchange”; para 0043-0044 (“It should also be appreciated that a color of a shape of one or more order objects OBJ can indicate an order type (e.g., ask, bid, inactive). Likewise, a size of a shape of the one or more order objects can indicate an order volume. Order shapes can also be determined by the status of a particular order (e.g., entered, amended, deleted, Market-Order… It should be appreciated that a deleted bid order may occur when an order completes (i.e., matched) and/or when an order may have been canceled”), para 0045 (wherein the prior art teaches an order deleted); para 0046)comprising: 
a first processor ((Neumann) in at least para 0008); 
one or more first memory devices communicatively coupled to the first processor and storing instructions that, when executed by the first processor ((Neumann) in at least para 0008, para 0025, para 0027, para 0031), cause the computing device to: 
receive, via a network, trading activity at the financial exchange ((Neumann) in at least FIG. 1;  para 0007-0009, para 0030, para 0036, para 0042), the trading activity comprising a plurality of … orders ((Neumann) in at least FIG. 1; FIG. 3-5; para 0019, para 0029, para 0037-0038, para 0040-0043 (“one or more lines connect the one or more order objects OBJ aiding a viewer of the visualization to see an order/event history of the one or more orders”), para 0044-0045, para 0046 (“A major difference however is that orders are visualized where each order has its own path. For example, the path for an order begins at the order entry price and/or time. When an order is amended/corrected, a new plotting point in the visualization will be created at the amended/corrected price and/or time”), para 0047); wherein the each of plurality of … orders were one of matched, partially matched or not matched with one or more data records stored in the order book database, ... wherein a first FAK order of the plurality of FAK orders results in match, ... and a third … order of the ;
a second processor ((Neumann) in at least para 0025, para 0027, para 0033, para 0034); and
one or more second memory devices communicatively coupled to the second processor and storing instructions that, when executed by the second processor ((Neumann) in at least para 0008, para 0025, para 0027, para 0031), cause the computing device to:
analyze each of the plurality of … orders to determine whether at least one of the unmatched portion of the second ... order or the third ... order was automatically  ((Neumann) in at least para 0044) deleted … ((Neumann) in at least para 0015, para 0040, para 0043, para 0044 (“It should also be appreciated that a color of a shape of one or more order objects OBJ can indicate an order type (e.g., ask, bid, inactive). Likewise, a size of a shape of the one or more order objects can indicate an order volume. Order shapes can also be determined by the status of a particular order (e.g., entered, amended, deleted, Market-Order… It should be appreciated that a deleted bid order may occur when an order completes (i.e., matched) and/or when an order may have been canceled”), para 0045-0046 (“Cancellation or completion of the order will result in termination of the path at the cancellation/completion time. For example, FIG. 4 shows a path starting with Entered Bid Order EBO (e.g., order creation) connecting to Amended Bid Orders ABO (e.g., order amendment/correction) and ending with Deleted Bid Order DBO (e.g., order cancellation)”
generate an enhanced market data message based on the analysis, the enhanced market data message comprising information on a placement of the at least one of the unmatched portion of the second  … order or the unmatched portion of the second ... or the third ... order as an atomic unit ((Neumann) in at least FIG. 4; para 0034-0036, para 0038-0040, para 0043-0044 (“It should also be appreciated that a color of a shape of one or more order objects OBJ can indicate an order type (e.g., ask, bid, inactive). Likewise, a size of a shape of the one or more order objects can indicate an order volume. Order shapes can also be determined by the status of a particular order (e.g., entered, amended, deleted, Market-Order… It should be appreciated that a deleted bid order may occur when an order completes (i.e., matched) and/or when an order may have been canceled”), para 0046, para 0048, para 0052-0053, para 0054-0057, para 0058 (“visualization can, for example, allow traders and/or compliance officers to identify various order/trading strategies”)), 
generate based on the enhanced market ...[information] price-level aggregated market data comprising at least an indication of a trade side, a trade size and a trade price ((Neumann) in at least FIG. 3-5; para 0012-0013, para 0037, para 0040-0041 wherein the prior art teaches amount of volume for buying/selling for each broker, para 0044 wherein the prior art teaches order type (ask/bid)), corresponding to at least one of the unmatched portion of the second ... order or the third ... order, and order-level market data ((Neumann) in at least para 0047) comprising at least an indication that the at least one of the unmatched portion of the second ...order or the third ...order  was added to the order book database and an indication that the at least one of the unmatched portion of the second ...order or the third ... order was  . ((Neumann) in at least FIG. 3-5; para 0037-0053); and
distribute via the network.((Neumann) in at least Abstract; FIG. 3-5; para 0007-0009, para 0025, para 0034, para 0036, para 0043, para 0048-0049), the one of:
the generated price-level aggregated market data and generated order –level market data .((Neumann) in at least Abstract; FIG. 3-5; para 0007-0009, para 0025, para 0034, para 0036, para 0043, para 0048-0049) 
distribute via the network, the generated price-level aggregated market data and generated order-level market data. .((Neumann) in at least Abstract; FIG. 1-2; FIG. 3-5; para 0007-0009, para 0025, para 0030-0032, para 0034, para 0036, para 0043, para 0048-0049) 
Neumann does not explicitly teach:
fill and kill (FAK) orders 
wherein each of the plurality of FAK orders were one of….partially matched, or not matched with one or more data records stored in the order book database, wherein each of the one or more data records stores data indicative of a previously received but not fully satisfied order, only a match or partial match causing the one or more data records of the order book database to be modified thereby, wherein a first FAK order of the plurality of FAK orders results in a match, a second FAK order of the plurality of FAK orders results in partial match, …
generate, only in response to a change in the order book database in response to the modification of the matched one or more data records in the order book database as a result of the first and second FAK orders, a market data message based on the first FAK order and the matched portion of the second FAK order; and
automatically deleting the unmatched portion of the second FAK order and the third FAK order, the order book database therefore not being modified thereby and the processor therefore not generating a market data message indicative thereof;
analyze each of the plurality of FAK orders to determine whether at least one of the unmatched nail portion of the second FAK order or the third FAK order was automatically deleted within 20 milliseconds of not being matched;
generate an enhanced market data message based on the analysis, the enhanced market data message comprising information on a placement of the at least one of the unmatched portion of the second FAK order or the third FAK order and the deletion of the at least one of the unmatched portion of the second FAK or the third FAK order as an atomic unit;
generate, based on the enhanced market data message, price-level aggregated market data comprising at least an indication of a trade side, a trade size and a trade price corresponding to at least one of the unmatched portion of the second FAK order or the third FAK order, and order-level market data comprising at least an indication that the at least one of the unmatched portion of the second FAK order or the third FAK order was added to the order book database and an indication that the at least one of the unmatched portion of the second FAK order or the third FAK order was deleted from the order book database; and
Waelbroeck teaches:
fill and kill (FAK) orders ((Waelbroeck) in at least para 0069, para 0111, para 0241, para 0288, para 0369)
wherein each of the plurality of FAK orders were one of matched, partially matched, or not matched with one or more data records stored in the order book database, wherein each of the one or more data records stores data indicative of a previously received but not fully satisfied order, …wherein the first FAK order of the plurality of FAK orders results in match, a second FAK order of the plurality of FAK orders results in partial match, and a third FAK order of the plurality of FAK orders results in no match ((Waelbroeck) in at least FIG. 7-8; para 0011, para 0069, para 0082, para 0104, para 0110-0111, para 0189, para 0198, para 0235, para 0241, para 0288, para 0326, para 0369, para 0493-0499);
generate an enhanced market data message based on the analysis, the enhanced market data message comprising information on a placement of the at least one of the unmatched portion of the second FAK order or the third FAK order and the deletion of the at least one of the unmatched portion of the second FAK or the third FAK order as an atomic unit ((Waelbroeck) in at least FIG. 2; FIG. 7-8, FIG. 13-15, FIG. 18-19, FIG. 20, FIG. 21; para 0010, para 0066, para 0069-0070, para 0071, para 0083, para 0085, para 0111, para 0241, para 0288, para 0369, para 0493-0494);
generate, based on the enhanced market data message, price-level aggregated market data comprising at least an indication of a trade side, a trade size and a trade price corresponding to at least one of the unmatched portion of the second FAK order or the third FAK order, and order-level market data comprising at least an  ((Waelbroeck) in at least FIG. 2; FIG. 7-8, FIG. 13-15, FIG. 18-19, FIG. 20, FIG. 21; para 0047, para 0066, para 0069, para 0081, para 0084-0085, para 0087, para 0111, para 0241, para 0288, para 0369); 
Both Neumann and Waelbroeck are directed toward a trading process that incorporates messages related to trades.  Waelbroeck teaches the motivation of routing information about orders so as to provide information to users so as to anticipate live executable orders and provide to user the benefit of being informed when there was a contra in the security that satisfied parameters and order attributes to enable users to know when an order is routed.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order processing details of Neumann to include the messaging details of Waelbroeck since Waelbroeck teaches the motivation of routing information about orders so as to provide information to users so as to anticipate live executable orders and provide to user the benefit of being informed when there was a contra in the security that satisfied parameters and order attributes to enable users to know when an order is routed.
Kemp teaches:
wherein each of the plurality of … orders were one of matched, partially matched, or not matched with one or more data records stored in the order book database, wherein each of the one or more data records stores data indicative of a previously only a match or partial match causing the one or more data records of the order book database to be modified thereby, wherein a first … order of the plurality of … orders results in a match, a second … order of the plurality of … orders results in partial match, ((Kemp) in at least FIG. 4A-B; Col 11 lines 46-65, Col 12 lines 3-64 ); …
generate, only in response to a change in the order book database in response to the modification of the matched one or more data records in the order book database as a result of the first and second … orders, a market data message based on the first … order and the matched portion of the second … order ((Kemp) in at least FIG. 4A-B; Col 11 lines 46-65, Col 12 lines 3-64 ); and
automatically deleting the unmatched portion of the second … order and the third …order, the order book database therefore not being modified thereby and the processor therefore not generating a market data message indicative thereof ((Kemp) in at least Col 9 lines 50-61, Col 12 lines 28-44);
analyze each of the plurality of … orders to determine whether at least one of the unmatched  portion of the second … order or the third … order … ((Kemp) in at least Col 9 lines 50-61, Col 12 lines 28-44)
generate an enhanced market data message based on the analysis, the enhanced market data message comprising information on a placement of the at least one of the unmatched portion of the second … order or the third … order and the deletion of the at least one of the unmatched portion of the second … or the third … order as an atomic unit ((Kemp) in at least Col 9 lines 50-61, Col 12 lines 28-44);
generate, based on the enhanced market data message, price-level aggregated market data comprising at least an indication of a trade side, a trade size and a trade price corresponding to at least one of the unmatched portion of the second … order or the third … order, and order-level market data comprising at least an indication that the at least one of the unmatched portion of the second … order or the third …order was added to the order book database and an indication that the at least one of the unmatched portion of the second … order or the third … order was deleted from the order book database ((Kemp) in at least FIG. 4A-B; Col 9 lines 56-61, Col 11 lines 24-65, Col 12 lines 3-64 ); and
Both Neumann and Kemp are directed toward systems which match orders and recognize partial fill orders. Kemp teaches the motivation that if an order is not filled the order is deleted and not entered into the order book so that the actual match is reflected in the order book.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order processing details of Neumann to include the order deletion and handling of order books as taught by Kemp since Kemp teaches the motivation that if an order is not filled the order is deleted and not entered into the order book so that the actual match is reflected in the order book
McGinley teaches:
automatically deleting the unmatched portion of the second ... order and the third FAK order, the order book database therefore not being modified thereby and the processor therefore not generating a market data message indicative thereof ((McGinley) in at least FIG. 6-7; para 0118, para 0129-0130)
analyze each of the plurality of ...orders to determine whether at least one of the unmatched nail portion of the second ... order or the third ... order was automatically deleted within 20 milliseconds of not being matched  ((McGinley) in at least FIG. 6-7; para 0118, para 0129-0130)
generate an enhanced market data message based on the analysis, the enhanced market data message comprising information on a placement of the at least one of the unmatched portion of the second ... order or the third ...order and the deletion of the at least one of the unmatched portion of the second ... or the third ... order as an atomic unit ((McGinley) in at least para 0013, para 0118 para 0121, para 0132, para 0139; Table 4-6)
Both Neumann and McGinley are directed toward placing, amending and cancelling trade orders.  McGinley teaches the motivation of time measurement of transaction averages in order to define quality of services by controlling latency and accuracy of data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order processing details of Neumann to include a measurement of time as taught by McGinley since McGinley teaches the motivation of time measurement of transaction averages in order to define quality of services by controlling latency and accuracy of data.  
Both Neumann and McGinley are directed toward placing, amending and cancelling trade orders.  McGinley teaches the motivation of amend, place and cancel orders as a batch (i.e. single atomic unit) so that data may be sent as fast as possible (see para 0121).   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order processing details of 
In reference to Claim 9:
The combination of Neumann, Waelbroeck, Kemp and McGinley discloses the limitations of independent claim 8.  Neumann further discloses the limitations of dependent claim 9.
(Previously Presented) The computing device of claim 8 (see rejection of claim 8 above) comprising:
a network interface communicatively coupled to the network ((Neumann) in at least FIG. 1; para 0030-0031); and 
wherein the one or more second memory devices store instructions that, when executed by the second processor ((Neumann) in at least para 0008), cause the computing device to communicate the generated price-level aggregated market data and generated order-level marked data to a user via the network. ((Neumann) in at least FIG. 1-2, FIG. 3-5; para 0003, para 0012-0013, para 0037, para 0039-0041 wherein the prior art teaches amount of volume for buying/selling for each broker, para 0044 wherein the prior art teaches order type (ask/bid), para 0046)
In reference to Claim 14:
The combination of Neumann, Waelbroeck, Kemp and McGinley discloses the limitations of dependent claim 13.  Neumann further discloses the limitations of dependent claim 14.14Patent Application Attorney Docket No. 006119.00494
8 (see rejection of claim 8 above), 
wherein the generated price-level market data and generated order-level market data is communicated via the network interface over a network in near real-time ((Neumann) in at least FIG. 3-5; para 0003, para 0012-0013, para 0037, para 0039-0041 wherein the prior art teaches amount of volume for buying/selling for each broker, para 0044 wherein the prior art teaches order type (ask/bid), para 0046)
Examiner Note: Electronic communication over a network is real-time communication
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0324656 A1 by Neumann et al. (Neumann), in view of US Pub No. 2004/0034591 A1 by Waelbroeck et al. (Waelbroeck) in view of US Patent No. 10,817,937 B1 by Kemp et la. (Kemp) in view of US Pub No. 2007/0198397 A1 by McGinley et al. (McGinley) as applied to claim 8 above, and further in view of US Pub No. 2008/0097893 A1 by Walsky et al. (Walsky)
In reference to Claim 12:
The combination of Neumann, Waelbroeck, Kemp and McGinley discloses the limitations of dependent claim 11.  Neumann further discloses the limitations of dependent claim 12.14Patent Application Attorney Docket No. 006119.00494
(Previously Presented) The computing device of claim 8 (see rejection of claim 8 above), 
Neumann does not explicitly teach:
wherein the add indication and the delete indication comprise a trade event atomic unit. 
Walsky teaches:
wherein the add indication and the delete indication comprise a trade event atomic unit ((Walsky) in at least para 0054, para 0056, para 0058)
Both Neumann and Walsky teach providing information on trade order status.  Walsky teaches the motivation of indication on a plurality of trade order strategy types including commonly known order types such as fill/kill type trading in order to deal with portions of orders that are unfilled.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order activity display of Neumann to include fill/kill trade types of activity as taught by Walsky since Walsky teaches the motivation of indication on a plurality of trade order strategy types including fill/kill type trading in order to deal with portions of orders that are unfilled.  
Claims 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0324656 A1 by Neumann et al. (Neumann), in view of US Pub No. 2004/0034591 A1 by Waelbroeck et al. (Waelbroeck) in view of US Patent No. 10,817,937 B1 by Kemp et la. (Kemp) and further in view of US Pub No. 2007/0198397 A1 by McGinley et al. (McGinley)
In reference to Claim 15:
Neumann teaches:
(Currently Amended) A system for generating a market data message based on incoming fill and kill (FAK) orders for a financial instrument that when processed by a financial exchange computing system that do not cause a change of an order book database for the financial instrument which would otherwise cause the market data message to be generated, the system  ((Neumann) in at least Abstract, FIG. 1; para 0006, para 0015 wherein the prior art teaches “deleted order”; para 0030, para 0034-0036, para 0038-0040 wherein the prior art teaches “exchanges have periods of time where opening/closing of the exchange”; para 0043-0044 (“It should also be appreciated that a color of a shape of one or more order objects OBJ can indicate an order type (e.g., ask, bid, inactive). Likewise, a size of a shape of the one or more order objects can indicate an order volume. Order shapes can also be determined by the status of a particular order (e.g., entered, amended, deleted, Market-Order… It should be appreciated that a deleted bid order may occur when an order completes (i.e., matched) and/or when an order may have been canceled”), para 0045 (wherein the prior art teaches an order deleted); para 0046) comprising: 
a communications network ((Neumann) in at least FIG. 1; para 0030-0033); 
an exchange computing system communicatively coupled to the communications network ((Neumann) in at least FIG. 1-2; para 0008, para 0010, para 0030-0033); and 
an exchange monitoring device communicatively coupled to the exchange computing system via the communications network, wherein the exchange monitoring device comprises a first processor and one or more first memory devices storing instructions, that when executed by the processor ((Neumann) in at least FIG. 1-2; para 0008, para 0010, para 0030-0033), cause the exchange monitoring device to: 
receive, via the communications network, trading activity on the exchange computing system ((Neumann) in at least FIG. 1;  para 0007-0009, para 0030, para each of the plurality of ... orders were one of matched, partially matched or not matched with one or more data records of the order book database, … ((Neumann) in at least FIG. 1; FIG. 3-5, FIG. 6 ref # sa; para 0019, para 0029-0030, para 0037-0038, para 0040-0043 (“one or more lines connect the one or more order objects OBJ aiding a viewer of the visualization to see an order/event history of the one or more orders”), para 0044-0045, para 0046 (“A major difference however is that orders are visualized where each order has its own path. For example, the path for an order begins at the order entry price and/or time. When an order is amended/corrected, a new plotting point in the visualization will be created at the amended/corrected price and/or time”), para 0047, para 0054), wherein a first …order of the plurality of …orders results in a match… ((Neumann) in at least para 0034, para 0036, para 0044);…
wherein the exchange monitoring device further comprises a second processor and one or more second memory devices storing instructions, that when executed by the second processor ((Neumann) in at least para 0008, para 0025, para 0027, para 0031), cause the exchange monitoring device to:
analyze each of the plurality of FAK [order/trading strategies activity]orders to determine whether at least one of the unmatched portion of the second ... order or the third ... order was automatically deleted …  ((Neumann) in at least FIG. 1; FIG. 3-5; para 0019, para 0029, para 0035 wherein the prior art teaches orders may be created automatically); para 0037-0038, para 0040-0043 (“one or more lines connect the one or more order objects OBJ aiding a viewer of the visualization to see an order/event history of the one or more orders”), para 0044 (“It should also be appreciated that a color of a shape of one or more order objects OBJ can indicate an order type (e.g., ask, bid, inactive). Likewise, a size of a shape of the one or more order objects can indicate an order volume. Order shapes can also be determined by the status of a particular order (e.g., entered, amended, deleted, Market-Order… It should be appreciated that a deleted bid order may occur when an order completes (i.e., matched) and/or when an order may have been canceled”), para 0047); 
generate an enhanced market data message, for presentation to a user via a display device, based on the analysis, wherein the enhanced market data message comprises information on a placement of the at least one of the unmatched portion of the second FAK order or the third FAK order [order/trading strategies activity] and the deletion of the at least one of the unmatched portion of the second FAK order or the third FAK [order/trading strategies activity] order … for each of the plurality of FAK [order/trading strategies activity] orders that were not matched. ((Neumann) in at least FIG. 4; para 0034-0036, para 0038-0040, para 0043-0044 (“It should also be appreciated that a color of a shape of one or more order objects OBJ can indicate an order type (e.g., ask, bid, inactive). Likewise, a size of a shape of the one or more order objects can indicate an order volume. Order shapes can also be determined by the status of a particular order (e.g., entered, amended, deleted, Market-Order… It should be appreciated that a deleted bid order may occur when an order completes (i.e., matched) and/or when an order may have been canceled”), para 0046, para visualization can, for example, allow traders and/or compliance officers to identify various order/trading strategies”)
generate based on the enhanced market data message, price-level aggregated market data comprising at least one of an indication of a trade side, a trade size and a trade price ((Neumann) in at least FIG. 3-5; para 0012-0013, para 0037, para 0040-0041 wherein the prior art teaches amount of volume for buying/selling for each broker, para 0044 wherein the prior art teaches order type (ask/bid)) corresponding to the at least one of the unmatched portion of the second ... order or the third ... order and order-level market data ((Neumann) in at least para 0047) comprising an indication that the at least one of the unmatched portion of the second ...order or the third ... order was added to the order book database and an indication that the at least one of the unmatched portion of the second FAK order or the third FAK order was deleted from the order book database ((Neumann) in at least FIG. 3-5; para 0037-0053); and.
distribute over the communications over the communications network to market participants the generated price-level aggregated market data and the generated order-level market data .((Neumann) in at least Abstract; FIG. 3-5; para 0007-0009, para 0025, para 0034, para 0036, para 0043, para 0048-0049)
Neumann does not explicitly teach:
fill and kill (FAK) orders
wherein each of the one or more data records stores data indicative of a previously received but not fully satisfied order, only a match or partial match causing the one or more data records of the order book database to be modified thereby, wherein a 
generate, only in response to a change in the order book database in response to the modification of the matched one or more data records in the order book database as a result of the first and second FAK orders, a market data message based on the first FAK order and the matched portion of the second FAK order;
automatically deleting the unmatched portion of the second FAK order and the third FAK order, the order book database therefore not being modified thereby and the processor therefore not generating a market data message indicative thereof; and
Waelbroeck teaches:
fill and kill (FAK) orders ((Waelbroeck) in at least para 0069, para 0111, para 0241, para 0288, para 0369)
wherein each of the plurality of FAK orders were one of 
generate, in response to the receiving of the notification of the change in the order book database, a market data message based on the first FAK order and the matched portion of the second FAK order ((Waelbroeck) in at least FIG. 2; FIG. 7-8, FIG. 13-15, FIG. 18-19, FIG. 20, FIG. 21; para 0069, para 0071, para 0085, para 0111, para 0241, para 0288, para 0369, para 0493-0494);
generate, based on the enhanced market data message, price-level aggregated market data comprising at least one of an indication of a trade side, a trade size and a trade price corresponding to the at least one of the unmatched portion of the second FAK order or the third FAK order and order-level market data comprising an indication that the at least one of the unmatched portion of the second FAK order or the third FAK order was added to [[an]]the order book database and an indication that the at least one of the unmatched portion of the second FAK order or the third FAK order was deleted from the order book database ((Waelbroeck) in at least FIG. 2; FIG. 7-8, FIG. 13-15, FIG. 18-19, FIG. 20, FIG. 21; para 0047, para 0066, para 0069, para 0081, para 0084-0085, para 0087, para 0111, para 0241, para 0288, para 0369); 
Both Neumann and Waelbroeck are directed toward a trading process that incorporates messages related to trades.  Waelbroeck teaches the motivation of routing information about orders so as to provide information to users so as to anticipate live executable orders and provide to user the benefit of being informed when there was a contra in the security that satisfied parameters and order attributes to enable users to know when an order is routed.   It would have been obvious to one having ordinary skill 
Both Neumann and Waelbroeck are directed toward placing, amending and cancelling trade orders.  Waelbroeck teaches the motivation of FAK orders in order to execute hidden or reserve orders.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the types of trade strategies of Neumann to include the FAK trades of Waelbroeck since Waelbroeck teaches the motivation of FAK orders in order to execute hidden or reserve orders
Kemp teaches:
receive, via the communications network, trading activity on the exchange computing system, the trading activity comprising a plurality of … orders, wherein each of the one or more data records stores data indicative of a previously received but not fully satisfied order, only a match or partial match causing the one or more data records of the order book database to be modified thereby, 
generate, only in response to a change in the order book database in response to the modification of the matched one or more data records in the order book database as a result of the first and second … orders, a market data message based on the first … order and the matched portion of the second … order ((Kemp) in at least FIG. 4A-B; Col 11 lines 46-65, Col 12 lines 3-64 );
automatically deleting the unmatched portion of the second … order and the third … order, the order book database therefore not being modified thereby and the processor therefore not generating a market data message indicative thereof ((Kemp) in at least Col 9 lines 50-61, Col 12 lines 28-44); and
Both Neumann and Kemp are directed toward systems which match orders and recognize partial fill orders. Kemp teaches the motivation that if an order is not filled the order is deleted and not entered into the order book so that the actual match is reflected in the order book.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order processing details of Neumann to include the order deletion and handling of order books as taught by Kemp since Kemp teaches the motivation that if an order is not filled the order is deleted and not entered into the order book so that the actual match is reflected in the order book
McGinley teaches:
automatically deleting the unmatched portion of the second FAK order and the third FAK order, the order book database therefore not being modified thereby and the  ((McGinley) in at least FIG. 6-7; para 0118, para 0129-0130)
 generate an enhanced market data message, for presentation to a user via a display device, based on the analysis, wherein the enhanced market data message comprises information on a placement of the at least one of the unmatched portion of the second ... order or the third ...order and the deletion of the at least one of the unmatched portion of the second ... order or the third ... order as an atomic unit for each of the plurality of ...7Application Serial No. 14/959,621LSK Ref. No. 004672-14494Z-US orders that were not matched; ((McGinley) in at least para 0013, para 0118 para 0121, para 0132, para 0139; Table 4-6)
Both Neumann and McGinley are directed toward placing, amending and cancelling trade orders.  McGinley teaches the motivation of time measurement of transaction averages in order to define quality of services by controlling latency and accuracy of data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order processing details of Neumann to include a measurement of time as taught by McGinley since McGinley teaches the motivation of time measurement of transaction averages in order to define quality of services by controlling latency and accuracy of data.  
Both Neumann and McGinley are directed toward placing, amending and cancelling trade orders.  McGinley teaches the motivation of amend, place and cancel orders as a batch (i.e. single atomic unit) so that data may be sent as fast as possible (see para 0121).   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order processing details of Neumann to include batch processing as taught by McGinley since McGinley teaches 
In reference to Claim 16:
The combination of Neumann, Waelbroeck, Kemp and McGinley discloses the limitations of independent claim 15.  Neumann further discloses the limitations of dependent claim 16.14Patent Application Attorney Docket No. 006119.00494
(Previously Presented) The system of claim 15 (see rejection of claim 15 above) further comprising: 
a remote display device communicatively coupled to the communications network; and wherein the one or more second memory devices store instructions that, when executed by the second processor, cause the computing device to present to a user the enhanced market data message via a user interface screen on the remote display device. ((Neumann) in at least FIG. 3-5; para 0007, para 0008, para 0032, para 0034 (“broker devices 100 can display the graph via one or more display devices associated with the broker device“)
In reference to Claim 19:
The combination of Neumann, Waelbroeck, Kemp and McGinley discloses the limitations of independent claim 15.  Neumann further discloses the limitations of dependent claim 19.
(Previously Presented) The system of claim 18, (see rejection of claim 18 above), 
wherein the add indication and a delete indication corresponding to at least the unmatched portion of each FAK [order/trading strategies activity] order ((Neumann) in at least FIG. 3-5; para 0015, para 0040, para 0043, para 0044 (“It should also be appreciated that a color of a shape of one or more order objects OBJ can indicate an order type (e.g., ask, bid, inactive). Likewise, a size of a shape of the one or more order objects can indicate an order volume. Order shapes can also be determined by the status of a particular order (e.g., entered, amended, deleted, Market-Order… It should be appreciated that a deleted bid order may occur when an order completes (i.e., matched) and/or when an order may have been canceled”), para 0045-0046 (“Cancellation or completion of the order will result in termination of the path at the cancellation/completion time. For example, FIG. 4 shows a path starting with Entered Bid Order EBO (e.g., order creation) connecting to Amended Bid Orders ABO (e.g., order amendment/correction) and ending with Deleted Bid Order DBO (e.g., order cancellation)”); para 0052-0053)
Neumann does not explicitly teach:
FAK order
wherein the add indication and the delete indication comprise a trade event atomic unit;
Waelbroeck teaches:
FAK order ((Waelbroeck) in at least para 0069)
Both Neumann and Waelbroeck are directed toward placing, amending and cancelling trade orders.  Waelbroeck teaches the motivation of FAK orders in order to execute hidden or reserve orders.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the types of trade strategies of Neumann to include the FAK trades of Waelbroeck since Waelbroeck teaches the motivation of FAK orders in order to execute hidden or reserve orders
McGinley teaches:
wherein the add indication and a delete indication corresponding to at least the unmatched portion of each FAK order ((McGinley) in at least abstract; FIG. 6-7; para 0118, para 0121, para 0132, para 0139, Table 4-6)
Both Neumann and McGill are directed toward placing, amending and cancelling trade orders.  McGill teaches the motivation of deleting/cancelling portion of remaining shares in a FAK order in order to complete an outstanding order.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the trade order processing details of Neumann to include cancelling/deleting remaining shares in a FAK order since McGill teaches the motivation of deleting/cancelling portion of remaining shares in a FAK order in order to complete an outstanding order.   
In reference to Claim 20:
The combination of Neumann, Waelbroeck, Kemp and McGill discloses the limitations of dependent claim 19.  Neumann further discloses the limitations of dependent claim 20.
(Previously Presented) The system, of claim 15 (see rejection of claim 15 above), 
wherein the generated price-level aggregated market data and the generated order-level market data is communicated via the network interface in near real-time. ((Neumann) in at least FIG. 3-5; para 0003, para 0012-0013, para 0037, para 0040-0041 wherein the prior art teaches amount of volume for buying/selling for each broker, para 0044 wherein the prior art teaches order type (ask/bid))para 0039, para 0046)
Examiner Note: Electronic communication is real-time communication
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697